201 F.2d 109
McAFEEv.GRAY et al.
No. 13549.
United States Court of Appeals Ninth Circuit.
Jan. 6, 1953.

Charles C. McAfee, in pro. per.
A. William Barlow, U.S. Atty., and Winston C. Ingman, Asst. U.S. Atty., Honolulu, Hawaii, for appellees.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
On May 29, 1951, appellant commenced a civil action against appellees by filing a complaint in the United States District Court for the District of Hawaii.  On July 27, 1951, appellees filed a motion to dismiss the action.  On May 28, 1952, appellant filed a motion entitled 'Motion Pursuant to U.S. Code Title 28 section 1404(b), for transfer of case to another division.'1  On June 11, 1952, the District Court entered an order which dismissed the complaint without prejudice, but did not dismiss the action.  On June 20, 1952, appellant appealed from the order of June 11, 1952.


2
On June 23, 1952, appellant filed a motion to set aside the order of June 11, 1952.  On June 24, 1952, the District Court entered an order denying that motion.  On July 12, 1952, appellant filed a motion to amend the order of June 24, 1952.  On July 14, 1952, the District Court entered an order denying that motion.  On July 24, 1952, appellant filed a motion to amend the order of July 14, 1952, and the District Court entered an order denying that motion.  On August 4, 1952, appellant filed a motion to amend the motion of May 28, 1952, and the order of July 24, 1952.  On August 5, 1952, the District Court entered an order denying the motion of August 4, 1952.  On August 15, 1952, appellant appealed from the order of August 5, 1952.


3
Neither the order of June 11, 1952, nor the order of August 5, 1952, was a final decision, within the meaning of 28 U.S.C.A. § 1291, nor was either of them appealable.  Therefore both appeals are dismissed.



1
 The District of Hawaii has no divisions.  See 28 U.S.C.A. § 91